Citation Nr: 1549711	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-10 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to a rating higher than 30 percent for an acquired psychiatric disorder, to include dysthymic disorder and attention deficit hyperactivity disorder (ADHD), 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to March 1987, and from March 1988 to May 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The San Diego RO thereafter referred the Veteran's claim back to the Los Angeles, California RO, as it is the Agency of Original Jurisdiction (AOJ). 

The Board notes that the RO in the September 2009 rating decision characterized the Veteran's psychiatric disability as ADHD with dysthymia, and increased the evaluation from 10% to 30%, effective March 12, 2009.  The Board also acknowledges that a VA examiner in an August 2013 examination explicitly distinguished the Veteran's ADHD from his dysthymia, and noted that the diagnoses were not related.  In recognition of the fact that both psychiatric disabilities are service-connected and both contribute to the Veteran's overall social and occupational impairment under 38 C.F.R. § 4.126(a), the Board has characterized the Veteran's disability as an acquired psychiatric disorder, to include ADHD and dysthymia. 

The issues of entitlement to service connection for PTSD, as well as sleep disturbances, sleep apnea, depression, and cardiovascular signs or symptoms, all as secondary to PTSD, has been raised by the record in a claim submitted in June 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 




REMAND

A review of VA outpatient records from the Los Angeles VA Medical Center, dated from August 2014 to July 2015, reflects the Veteran's increasing difficulties with attending work full time and completing his work duties.  According to the records, these difficulties have been attributed to his PTSD and depression by his treating physician Dr. Flynn.  In particular, a doctor's note dated in June 2015 by Dr. Flynn indicates that the Veteran had to go on leave from work starting June 1, 2015 due to the symptoms of his PTSD and depression, and that those symptoms were likely to continue for approximately one year.  This new evidence before the Board suggests that the symptoms of the Veteran's acquired psychiatric disorder, whether they are the result of PTSD, depression, ADHD, or otherwise, are at least temporarily impairing his ability to follow a substantially gainful occupation. 

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claim for an increased disability rating for an acquired psychiatric disorder, to include ADHD and dysthymic disorder, includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16. 

The critical question in a TDIU claim is whether the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  As a component of this determination, the total combined disability rating of the Veteran's service-connected disabilities must meet a threshold rating pursuant to 38 C.F.R. § 4.16(a).  The Veteran has a singular disability rated as 40% disabling  and a combined disability rating of 80% from May 14, 2014, which meets the schedular criteria as set out by § 4.16(a).  Therefore, the sole consideration during the period for which TDIU is raised by the newly received evidence discussed previously is whether the symptoms of the Veteran's service-connected acquired psychiatric disorder impair his ability to secure substantially gainful employment. 

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  As discussed above, records show that the Veteran went on leave from work starting June 1, 2015.  There is no indication as to when he began working again or if he continues to be on leave at present.  He reportedly did not complete high school, and worked as a store keeper while serving in the Navy before working as a government employee as an analyst after separation. 

VA has the duty to determine whether to supplement the record by obtaining an examination which includes an opinion as to what functional impact the Veteran's service-connected disabilities have on his ability to work.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that in the case of a claim for TDIU, VA determines the need for a medical examination or opinion regarding the effects of a service-connected disability/disabilities on a case-by-case basis).  Based on the new evidence which indicates that the symptoms of the Veteran's acquired psychiatric disorder prevent him from working currently, an examination is necessary for the purpose of determining the level of functional impact caused by the symptoms of the Veteran's acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action: 

1. Associate with the claims file any updated records
documenting the Veteran's current treatment for PTSD and major depressive disorder from the Los Angeles VA Medical Center (VAMC). 

2. Ensure VCAA compliance with the duty to notify and
the duty to assist on the claim for a TDIU rating. 

3. After completion of the foregoing, afford the Veteran
an appropriate VA examination for the purpose of determining the current level of impairment from the service-connected acquired psychiatric disorder.  The examiner should discuss the functional impact on the Veteran's employability caused by the service-connected acquired psychiatric disorder.  The examiner should also detail the symptoms, and severity thereof, of the service-connected acquired psychiatric disorder.  In providing the above evaluation and opinion, the examiner should distinguish (to the extent possible) the symptoms that are attributable to the Veteran's service-connected mental disorders from those symptoms that are attributable to any other nonservice-connected mental disorder.  [Note that VA outpatient records from the Los Angeles VAMC show a diagnosis of posttraumatic stress disorder {PTSD} and major depressive disorder {MDD} in September 2014 and document continued treatment for the same through June 2015.  The RO has not adjudicated the issue of entitlement to service connection for PTSD or MDD as raised by the Veteran in his claim filed in June 2015, and as such, neither disorder has been service-connected to date.]

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  The examiner should interview the Veteran as to his employment and education history.  

In furnishing an opinion, the examiner should consider, and comment upon as necessary, the following evidence: 

(a) A family and medical leave request, dated June 29,
2015, and an attached doctor's note, dated June 30, 2015 and signed by a Dr. Flynn, the Veteran's treating physician, which show that the Veteran has been on medical leave since June 1, 2015 due to symptoms of PTSD and depression and that his condition is likely to continue for approximately one year.  
(b) VA outpatient records dated from August 2014 to July
2015 from the Los Angeles VAMC which document a diagnosis of and treatment for PTSD and MDD and detail the Veteran's difficulty in attending work on a full-time basis and completing his assignments when he is at work.  

(c) VA outpatient record dated in April 2015 from the Los
Angeles VAMC in which the Veteran reports that he "calls in sick about one day a week feeling tired and unable to concentrate."  

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

The examiner should set forth a rationale for the conclusions reached.

4. After completion of the foregoing, adjudicate the
TDIU claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015). 

